907 F.2d 1140Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Daniel Chandler STINES, Plaintiff-Appellant,v.Buck LYDA, Sheriff;  Randall Ray, Captain, Defendants-Appellees.
No. 90-6032.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 13, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Woodrow Wilson Jones, Senior District Judge.  (C/A No. 89-51-A)
Richard Daniel Chandler Stines, appellant pro se.
Keith Spurling Snyder, Buncombe County Attorney's Office, Asheville, N.C., for appellees.
W.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Richard Daniel Chandler Stines appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Stines v. Lyda, C/A No. 89-51-A (W.D.N.C. Mar. 5, 1990).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Contrary to the district court's conclusion, it appears from this record that the system for providing legal materials to inmates of the Buncombe County jail is constitutionally inadequate.   Cf. Williams v. Leeke, 584 F.2d 1336, 1339 (4th Cir.1978), cert. denied, 442 U.S. 911 (1979).  However, because Stines makes no showing of actual harm resulting from the denial of access to a law library, this is an issue that need not be pursued.   Magee v. Waters, 810 F.2d 451, 453 (4th Cir.1987)